DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para [0013], the second line should read “is formed”
Para [0032], the last line ends in an incomplete sentence (“may be utilized in”…what?)
Para [0033], the last line has an errant instance of “porous nozzle 202”
Para [0037], the last line should read “is formed”
Para [0038, the last line is missing a period at the end thereof
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Regarding claims 1 and 9 (and thus their dependent claims), the claims positively recite the user’s face. To address this rejection, the claims could be amended to read, “are configured to enclose a face of said user” (the latter edit provides more clear antecedent basis). Regarding claims 2 and 14, the claims positively recite the user. To address this rejection, the claims could be amended to read, “is configured to secure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment apparatus” and “filtering mechanism” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vienamo et al. (US 5,410,757; hereinafter “Vienamo”) in view of Fahey et al. (US 2,882,894; hereinafter “Fahey”), Le Mitouard (US 5,429,683; hereinafter “Le Mitouard”) and Lang et al. (US 797,293; hereinafter “Lang”).
Regarding claims 1, 3, 4 and 7, Vienamo discloses a protective head covering (Fig. 1; col. 1, lines 34-58) for reducing exposure to contamination and infection for a user (col. 2, i.e. by virtue of providing a physical barrier and clean air), comprising: 
a fabric (additional shield made of textile) affixed to a frame (frame 1) such that said frame and said fabric enclose said user's face (frame…is of a size that the mouth, nose and eye will stay inside the frame…[b]y placing press buttons or other suitable fastening means in the frame it is possible to attach an additional shield made of textile…for covering the surface of the head remaining outside the frame, col. 1, lines 44-58); 
a face shield (glass 2) housed in said frame (Figs. 1 and 3); 
an adjustment apparatus (ribbon 4) affixed to said frame such that said frame may be reshaped (hollow frame made of light and flexible plastic yields according to the shape of the face, col. 1, lines 41-44; a ribbon 4, which is tightened around the head, col. 2, lines 30-31; where tightening of the ribbon is understood to pull the frame snug around and against the face such that the frame yields/reshapes as claimed/disclosed); 
one or more exterior pores (separate exit opening, col. 2, lines 50-51).
 Vienamo does not explicitly disclose wherein the fabric is affixed to a perimeter of the frame. However, Fahey demonstrates that this was a well-known configuration in the protective head covering art before the effective filing date of the claimed invention for attaching a hood (cover C) to a face shield frame (comprising bars 24, 25 and support 28) (Fig. 1), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the fabric of Vienamo to be affixed to a perimeter of the frame as taught by Fahey, in order to secure the fabric around the edges of the frame to provide the expected result of full/more complete coverage/protection of a user (Fahey Fig. 1).
Vienamo does not disclose an adjustment mechanism that is a buckle or a clip. However, Le Mitouard demonstrates that it was well known in the respiratory art before the effective filing date of the claimed invention for a head strap (strap 3) (Fig. 6) to include an adjustment mechanism that is a buckle (buckles 19) or a clip (clip 20) (col. 4, lines 7-10). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the ribbon of Vienamo to include an adjustment mechanism that is a buckle or a clip as taught by Le Mitouard, in order to use conventional means to predictably provide for the tightening of the ribbon disclosed by Vienamo (Vienamo col. 2, lines 30-31), particularly means that make it possible to adjust the strap on a single occasion with the adjustment then being conserved when the harness is opened (Le Mitouard, col. 4, lines 10-13).
Vienamo does not explicitly disclose the exterior pore affixed to an exterior of said frame; and
Vienamo is silent regarding a filtering mechanism housed within said one or more exterior pores, wherein said filtering mechanism is an air filter. However, Lang demonstrates that it was well known in the protective face covering art before the effective filing date of the claimed invention for vent holes/pores (perforations 10) to be affixed to an exterior of a frame (bridge 6) (Fig. 3; col. 1, last 10 lines); and for a filtering mechanism (wire screen) to be housed within said one or more exterior pores (Fig. 3; col. 1, last 10 lines), wherein said filtering mechanism is an air filter (wire screen of fine mesh to prevent the entrance of dust, col. 1, last 5 lines). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the exterior pore of Vienamo to be affixed to an exterior of a frame; and for a filtering mechanism to be housed within said exterior pore as taught by Lang, in order to provide the predictable result of egress of exhalation and extra air (Vienamo col. 2, lines 50-51) via the frame without allowing for external contaminants, e.g. dust, to enter (Lang, col. 1, last 10 lines).
Regarding claim 2, Vienamo in view of Fahey, Le Mitouard and Lang teaches the protective head covering of claim 1, wherein Vienamo further discloses wherein said frame secures to said user such that an airtight seal is formed (padding between the frame 1 and the face…may also have closed cells or in some other way [be] air impermeable, col. 2, lines 48-50; which would have inferred to an artisan before the effective filing date of the claimed invention that the seal formed by the padding contacting the face is also air impermeable/air tight).  
Regarding claim 5, Vienamo in view of Fahey, Le Mitouard and Lang teaches the protective head covering of claim 1, wherein Vienamo further discloses/suggests and Fahey further teaches wherein said fabric is removable (Vienamo col. 1, lines 55-58; Fahey col. 2, lines 66-69), as would have been obvious to an artisan before the effective filing date of the claimed invention in order to allow replacement or laundering of the fabric.  
Regarding claim 6, Vienamo in view of Fahey, Le Mitouard and Lang teaches the protective head covering of claim 1, but Vienamo is silent regarding wherein said face shield is removable. However, Fahey further demonstrates that it was well known in the protective head covering art before the effective filing date of the claimed invention for a face shield (face plate 27) to be removable (via clips 26) (Fig. 1; col. 2, lines 61-66). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Vienamo to include wherein said face shield is removable as further taught by Fahey, in order to provide the predictable result of the allowing the face shield to be replaced, e.g. if damaged.
Regarding claim 8, Vienamo in view of Fahey, Le Mitouard and Lang teaches the protective head covering of claim 7, wherein Vienamo as modified to include an air filter in the exterior pore as taught by Lang further educates the combination to include wherein said air filter is replaceable or reusable (Vienamo, col. 2, lines 10-12; which teaches the general desirability of providing for the exchange of filter materials in a head covering), in order to provide the predictable result of allowing the air filter material to be swapped out or cleaned separately if it becomes clogged or otherwise soiled.

Claim(s) 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vienamo, Le Mitouard, Sullivan et al. (US 10,342,705 B1; hereinafter “Sullivan”) and Lang.
Regarding claims 9, 15, 16 and 19, Vienamo discloses a protective head covering (Fig. 1; col. 1, lines 34-58) for reducing exposure to contamination and infection for a user (col. 2, i.e. by virtue of providing a physical barrier and clean air), comprising: 
a fabric (additional shield made of textile) affixed to a frame (frame 1) such that said frame and said fabric enclose said user's face (frame…is of a size that the mouth, nose and eye will stay inside the frame…[b]y placing press buttons or other suitable fastening means in the frame it is possible to attach an additional shield made of textile…for covering the surface of the head remaining outside the frame, col. 1, lines 44-58); 
a face shield (glass 2) housed in said frame (Figs. 1 and 3); 
an adjustment apparatus (ribbon 4) affixed to said frame such that said frame may be reshaped (hollow frame made of light and flexible plastic yields according to the shape of the face, col. 1, lines 41-44; a ribbon 4, which is tightened around the head, col. 2, lines 30-31; where tightening of the ribbon is understood to pull the frame snug around and against the face such that the frame yields/reshapes as claimed and as described by Vienamo); 
one or more interior nozzles (openings 6) affixed to an interior of said frame (Fig. 1); 
one or more exterior pores (separate exit opening, col. 2, lines 50-51).
 Vienamo does not explicitly disclose wherein the fabric is affixed to a perimeter of the frame. However, Fahey demonstrates that this was a well-known configuration in the protective head covering art before the effective filing date of the claimed invention for attaching a hood (cover C) to a face shield frame (comprising bars 24, 25 and support 28) (Fig. 1), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the fabric of Vienamo to be affixed to a perimeter of the frame as taught by Fahey, in order to secure the fabric around all of the edges frame to provide the expected result of full coverage/protection of a user (Fahey Fig. 1).
Vienamo does not disclose an adjustment mechanism that is a buckle or a clip. However, Le Mitouard demonstrates that it was well known in the respiratory art before the effective filing date of the claimed invention for a head strap (strap 3) (Fig. 6) to include an adjustment mechanism that is a buckle (buckles 19) or a clip (clip 20) (col. 4, lines 7-10). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the ribbon of Vienamo to include an adjustment mechanism that is a buckle or a clip as taught by Le Mitouard, in order to use conventional means to predictably provide the tightening of the ribbon disclosed by Vienamo (Vienamo col. 2, lines 30-31), particularly means that make it possible to adjust the strap on a single occasion with the adjustment then being conserved when the harness is opened (Le Mitouard, col. 4, lines 10-13).
Vienamo is silent regarding an inlet valve housed in said frame; wherein the interior nozzles are porous, and said inlet valve coupled to said one or more interior porous nozzles. However, Sullivan teaches that it was known in the protective head covering art before the effective filing date of the claimed invention for air delivery into such a head covering to be provided with an inlet valve (adjustment valve 51) housed in a frame (Figs. 9 and 12); wherein one or more interior nozzles are porous (by virtue of comprising air diffusion screens 20), and said inlet valve coupled to said one or more interior nozzles (Fig. 12). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the interior nozzles of Vienamo to be porous and to include an inlet valve housed in the frame and coupled to said nozzles as taught by Sullivan, in order to provide the predictable result of allowing adjustment of air flow at the head covering for convenience, and to provide means for diffusing the air flow into the head covering for reduced noise (Sullivan col. 1, lines 31-33 and col. 4, lines 34-36) and/or velocity of air for easier breathing and/or less “blowing” sensation.
Vienamo does not explicitly disclose the exterior pore affixed to an exterior of said frame; and
Vienamo is silent regarding a filtering mechanism housed within said one or more exterior pores, wherein said filtering mechanism is an air filter. However, Lang demonstrates that it was well known in the protective face covering art before the effective filing date of the claimed invention for vent holes/pores (perforations 10) to be affixed to an exterior of a frame (bridge 6) (Fig. 3; col. 1, last 10 lines); and for a filtering mechanism (wire screen) to be housed within said one or more exterior pores (Fig. 3; col. 1, last 10 lines), wherein said filtering mechanism is an air filter (wire screen of fine mesh to prevent the entrance of dust, col. 1, last 5 lines). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the exterior pore of Vienamo to be affixed to an exterior of a frame; and for a filtering mechanism to be housed within said exterior pore as taught by Lang, in order to provide the predictable result of egress of exhalation and extra air (Vienamo col. 2, lines 50-51) via the frame without allowing for external contaminants, e.g. dust, to enter via said egress (Lang, col. 1, last 10 lines).
Regarding claims 10-12, Vienamo in view of Fahey, Le Mitouard, Sullivan and Lang teach the protective head covering of claim 9, wherein a tabletop or portable steamer may be (i.e. is fully capable of being) attached to said inlet valve (e.g. taught to be where hose 5 meets frame 1 by way of Vienamo in view of Sullivan as discussed above) in the same way that the blowing device or pressurized air of Vienamo is attached, i.e. via hose 5 (Vienamo Fig. 4; col. 1, lines 40-41), as there is nothing that would prevent this intended use.  
Regarding claim 13, Vienamo in view of Fahey, Le Mitouard, Sullivan and Lang teach the protective head covering of claim 9, wherein an oxygen tank may be (i.e. is fully capable of being) attached to said inlet valve (e.g. taught to be where hose 5 meets frame 1 by way of Vienamo in view of Sullivan as discussed above) in the same way that the blowing device or pressurized air of Vienamo is attached, i.e. via hose 5 (Vienamo Fig. 4; col. 1, lines 40-41), as there is nothing that would prevent this intended use.  
Regarding claim 14, Vienamo in view of Fahey, Le Mitouard, Sullivan and Lang teach the protective head covering of claim 9, wherein Vienamo further discloses wherein said frame secures to said user such that an airtight seal is formed (padding between the frame 1 and the face…may also have closed cells or in some other way [be] air impermeable, col. 2, lines 48-50; which would have inferred to an artisan before the effective filing date of the claimed invention that the seal formed by the padding contacting the face is also air impermeable/air tight).  
Regarding claim 17, Vienamo in view of Fahey, Le Mitouard, Sullivan and Lang teach the protective head covering of claim 9, wherein Vienamo further discloses/suggests and Fahey further teaches wherein said fabric is removable (Vienamo col. 1, lines 55-58; Fahey col. 2, lines 66-69), as would have been obvious to an artisan before the effective filing date of the claimed invention in order to allow replacement or laundering of the fabric.  
Regarding claim 18, Vienamo in view of Fahey, Le Mitouard, Sullivan and Lang teach the protective head covering of claim 9, but Vienamo is silent regarding wherein said face shield is removable. However, Fahey further demonstrates that it was well known in the protective head covering art before the effective filing date of the claimed invention for a face shield (face plate 27) to be removable (via clips 26) (Fig. 1; col. 2, lines 61-66). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Vienamo to include wherein said face shield is removable as further taught by Fahey, in order to provide the predictable result of the allowing the face shield to be replaced, e.g. if damaged.
Regarding claim 20, Vienamo in view of Fahey, Le Mitouard, Sullivan and Lang teach the protective head covering of claim 19, wherein Vienamo as modified to include an air filter in the exterior pore as taught by Lang further educates the combination to include wherein said air filter is replaceable or reusable (Vienamo, col. 2, lines 10-12; which teaches the general desirability of providing for the exchange filter materials in a head covering), in order to provide the predictable result of allowing the air filter material to be swapped out or cleaned separately if it becomes clogged or otherwise soiled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching face shields with flexibly-adjustable frames comprising filtering pores, which could be easily modified to include fabric as claimed: Austin (US 2,835,250); Wood (US 2,855,924); Silverberg (US 3,220,408); Stahl (US 3,550,588); Hansson (US 3,563,236); Mason, Jr. et al. (US 4,296,746). Additional references teaching framed face shields with hoods: Charnley (US 3,529,594); Dial et al. (US 4,805,639); Tischer et al. (US 6,578,572); Grilliot et al. (US 6,691,314 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785